
	

113 S2492 IS: Charity Care Expansion Act of 2014
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2492
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Mr. Scott introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase access for the uninsured to high quality
			 physician care.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Charity Care Expansion Act of 2014.
		
			2.
			Physician charity
			 care deduction
			
				(a)
				In
			 general
				Part VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding
			 at the
			 end the following new section:
				
					
						199A.
						Physician
				charity care
						
							(a)
							In
				general
							In the case of a
				physician, there shall be allowed as a deduction for the taxable
			 year an amount equal to
			 the amount
				such physician would have otherwise charged for qualified charity
			 care provided
				by such physician during the taxable year.
						
							(b)
							Qualified
				charity care
							For purposes of this section—
							
								(1)
								Qualified
				charity care
								The term
				qualified charity care means physicians’ services (as defined in
				section 1861(q) of the Social Security Act) provided on a volunteer
			 or pro bono
				basis through a qualifying arrangement.
							
								(2)
								Physician
								The
				term physician has the meaning given to such term in section
				1861 of the Social Security Act (42 U.S.C. 1395x(r)).
							(3)Qualifying arrangementThe term qualifying arrangement means an agreement or contract to provide physicians' services on a volunteer or pro bono basis
			 which is entered into—(A)between the physician and a health care clinic or other organization providing health care which is
			 targeted to serve underserved or low-income individuals, and(B)before the date the services are provided.
							(c)
							Limitations
							(1)Service charge
				limitationThe amount determined under subsection (a) with
				respect to any services shall not exceed
				the medicare economic index (referred to in the fourth sentence of
			 section
				1842(b)(3) of the Social Security Act (42 U.S.C. 1395u(b)(3)))
			 applicable to the
				services provided.
				 In the
				case of physicians’ services to which the medicare economic index
			 is not
				applicable, the Secretary, in consultation with the Secretary of
			 Health and
				Human Services, shall use data on uncompensated care for purposes
			 of the
				limitation under subparagraph (B), and may adjust such data so as
			 to be an
				appropriate proxy, including a downward adjustment to eliminate bad
			 debt data
				from uncompensated care data.
								(2)
								Overall
				limitation
								The amount allowed
				as a deduction under subsection (a) for any taxable year shall not
			 exceed an
				amount equal to—(A)10 percent of the gross income of the taxpayer for
			 the taxable
				year derived from the taxpayer’s provision of physicians’ services
			 (as defined
				in section 1861(q) of the Social Security
				Act), or(B)in the case of a physician who does not have income for the taxable year derived from the provision
			 of physicians' services, $10,000.(3)Exclusion for services with respect to which any reimbursement is receivedPhysicians' services shall not be treated as qualified charity care under subsection (b) if a
			 physician receives any reimbursement, including payment at a partial or
			 discounted rate, for such services.
							.
			
				(b)
				Clerical
			 amendment
				The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended
			 by
			 adding at the end the following new item:
				
					
						Sec. 199A. Physician charity
				care.
					
					.
			
				(c)
				Effective
			 date
				The amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.3.Preventive health and health services block grantPart A of title XIX of the Public Health Service Act (42 U.S.C. 300w et seq.) is repealed.
